

Exhibit 10.15


LEASE RENEWAL AGREEMENT ("Agreement"), made as of this 11th day of February,
2013, between EMPIRE STATE BUILDING COMPANY L.L.C., a New York limited liability
company with an office at 350 Fifth Avenue, New York, New York 10118
(hereinafter called "Landlord"), and OMAGINE, INC., a Delaware corporation, with
an office at 350 Fifth Avenue, New York, New York 10118 (hereinafter called
"Tenant").
 
WITNESSETH:
 
WHEREAS, Landlord is the Landlord and Tenant is successor-in-interest to Contact
Sports, Inc., the original tenant, under that certain lease dated as of February
3, 2003, covering certain space, designated as Room 1103 (the "Original Demised
Premises"), on the eleventh (11th) floor of the building (the "Building") known
as the Empire State Building, located at 350 Fifth Avenue, New York, New York
(which lease, as modified by that certain First Lease Modification Agreement
(the "First Modification"), dated as of August 18, 2011, is hereinafter referred
to as the "Lease"); and
 
WHEREAS, pursuant to the First Modification certain space, designated as Rooms
4815-4817 (the "Demised Premises") on the 48th floor of the Building, was
substituted for the Original Demised Premises as the premises demised under the
Lease; and
 
WHEREAS, the term of the Lease is scheduled to expire on February 28, 2013; and
 
WHEREAS, Landlord and Tenant wish to renew the term of the Lease upon the terms
and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:
 
1.     The term of the Lease shall be deemed to be, and hereby is, renewed, for
a term of two (2) years and ten (10) months (the "Renewal Term"), to commence on
March 1, 2013 (the "RT Commencement Date"), and to end on December 31, 2015,
unless such term shall sooner terminate as provided in the Lease (as modified
hereby). Except as otherwise set forth herein, the Demised Premises shall be
leased to Tenant during the Renewal Term pursuant to all of the terms, covenants
and conditions of the Lease, as modified hereby. The rentable square foot area
of the Demised Premises, for all purposes under the Lease, as modified hereby,
shall be deemed to be 2,476 rentable square feet.
 
2.     During the Renewal Term, Tenant shall pay Landlord fixed annual rent
(exclusive of electricity and subject to adjustment under Article 2B of the
Lease, as modified hereby) for the Demised Premises at the following rates:
from the RT Commencement Date through December 31, 2015; One Hundred Two
Thousand Eight Hundred Seventy-Seven and 80/100 ($102,877.80) Dollars per annum
($8,573.15 per month).
 
3.     During the Renewal Term, the fixed annual rent payable under the Lease
(as modified hereby) for the Demised Premises, as set forth in Article 2 above,
shall be subject to cost-of-living adjustments under Article 2B of the Lease,
except that the term "Base Year" shall mean the full calendar year 2013.
 
4.     During the Renewal Term, Tenant shall continue to pay Landlord real
estate tax escalation additional rent for the Demised Premises, in accordance
with Article 2C of the Lease, except that: (i) the term "base tax year" shall
mean the average of the New York City real estate tax year commencing July 1,
2012 and ending June 30, 2013 and the New York City real estate tax year
commencing July 1, 2013 and ending June 30, 2014 (i.e., "base tax year"
representing an amount of taxes); (ii) "The Percentage" shall mean .09 percent
(.09%); (iii) the term first "comparative year" shall mean the New York City
real estate tax year commencing on July 1, 2013 and ending on June 30, 2014, and
each subsequent period of twelve (12) months (or such other period of twelve
(12) months occurring during the term of the Lease, as modified hereby, as
hereafter may be duly adopted as the tax year for real estate tax purposes by
the City of New York); and (iv) the phrase "real estate taxes payable during the
base tax year" shall mean that amount obtained by multiplying the assessed value
of the Building project for each of tax year 2012/2013 and tax year 2013/2014 by
the applicable tax rate for such year and then obtaining the average of the
taxes for such two tax years.
 
 
1

--------------------------------------------------------------------------------

 
 
5.             A.     During the Renewal Term, Landlord shall redistribute
electricity to the Demised Premises on a "rent inclusion" basis in accordance
with the provisions of Article 3 of the Lease, except that (i) all references in
said Article 3 to "May 1, 2000" shall be deemed to be, and hereby are, changed
to "April 30, 2013"; and (ii) all references in said Article 3 to "1,648
rentable square feet" shall be deemed to be, and hereby are, changed to "2,476
rentable square feet".
 
B.     Effective as of the date hereof, a new paragraph D (in the form attached
hereto and made a part hereof as Exhibit A) shall be deemed to be, and hereby
is, added to said Article 3.
 
6.     If and so long as Tenant is not in default under the Lease, as modified
hereby, beyond any applicable notice and/or grace period, and Tenant notifies
Landlord that Tenant needs and wants additional space at least fifty (50%)
percent larger than the then-existing Demised Premises, and if any such spaces
(the "Available Spaces") in the Building are then vacant and available for
leasing by Landlord (i.e., not then under offer to a proposed tenant or subject
to the option of another tenant granted prior to the date of the Lease, as
modified hereby), then Landlord shall notify Tenant of such fact, and at
Tenant's written request, Landlord shall negotiate in good faith with Tenant on
the rental and other terms for the leasing of one of such Available Spaces by
Tenant. If for any reason Landlord and Tenant cannot agree on such rental and
other terms within ten (10) Business Days after such negotiations begin, then
Landlord thereafter shall be free to rent the Available Spaces to whomever
Landlord wishes and for such term of years and at whatever rental and other
terms Landlord desires. If, however, Landlord and Tenant do agree on such rental
and other terms with respect to any such Available Space (the "NL Demised
Premises") within ten (10) Business Days after such negotiations begin, then
Landlord and Tenant shall exercise reasonable efforts to execute and deliver a
new Lease covering the NL Demised Premises ("New Lease"), and such New Lease
shall memorialize, among other things: (i) the rental and other terms relevant
to the NL Demised Premises as agreed upon by the parties; and (ii) the
commencement date of the New Lease.
 
7.     Tenant has been in possession of the Demised Premises and is fully
familiar with the physical condition thereof. Tenant agrees to continue in
possession of the Demised Premises in their "as is" condition. Tenant
acknowledges and agrees that Landlord shall have no obligation to perform any
work in or to the Demised Premises to make them suitable and ready for Tenant's
continued occupancy and use during the Renewal Term.
 
8.     It is acknowledged and agreed that Landlord is currently holding the sum
of $12,154.00 as security under the Lease pursuant to the provisions of Article
32 of the Lease. Said Article 32 shall be deemed to be, and hereby is, modified
so that the amount of the security deposit required under the Lease shall be
increased from $12,154.00 to $29,300.30. Accordingly, simultaneously with the
execution and delivery of this Agreement by Tenant, Tenant shall deliver to
Landlord the sum of $17,146.30, so as to increase the security held by Landlord
under the Lease, as modified hereby, to $29,300.30.
 
9.            A.     Tenant represents and warrants that it neither consulted
nor negotiated with any broker or finder with regard to this Agreement other
than Newmark & Company Real Estate, Inc. (the "Broker"). Tenant shall indemnify,
defend and save Landlord harmless from and against any claims for fees or
commissions from anyone other than the Broker with whom Tenant has dealt in
connection with this Agreement.
 
B.     Landlord represents and warrants that it neither consulted nor negotiated
with any broker or finder with regard to this Agreement other than the Broker.
Landlord shall indemnify, defend and save Tenant harmless from and against any
claims for fees or commissions from anyone including the Broker with whom
Landlord has dealt in connection with this Agreement. Landlord agrees to pay any
commission or fee owing to the Broker pursuant to a separate agreement. Nothing
in this Article shall be construed to be a third party beneficiary contract.
 
10.    Article 28 of the Lease shall be deemed to be, and hereby is, modified so
that any notice from Tenant to Landlord must be in writing and sent by
registered or certified mail to the Landlord at 350 Fifth Avenue, Third Floor,
New York, New York 10118, Attention: General Manager, and shall be deemed to
have been given when received. A copy of any notice to Landlord shall be sent
simultaneously to Malkin Holdings LLC, 60 East 42nd Street, New York, New York
10165, Attention: Fred Posniak, Senior Asset Supervisor.
 
 
2

--------------------------------------------------------------------------------

 
 
11.     This Agreement shall not in any way bind Landlord until such time as it
has been executed by
Landlord and Tenant, and a fully executed counterpart has been delivered to
Tenant.
 
12.     Except as herein modified, all of the terms, covenants and conditions of
the Lease are and shall
remain in full force and effect and are hereby ratified and confirmed.
 
13.     This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective legal representatives, successors and
assigns.
 
14.     Tenant hereby represents that Landlord is in full compliance with all of
the terms, covenants and conditions of the Lease and is not in default beyond
any applicable grace period with respect to any of its respective obligations
under the Lease, and there exists no defense or counterclaim to the payment of
rent pursuant thereto.
 
15.     This Agreement may be executed in two or more counterparts, and all
counterparts so executed
shall for all purposes constitute one agreement binding on all of the parties
hereto, notwithstanding that all parties shall not have executed the same
counterparts. Facsimile, digital and photocopy signatures on this Agreement
shall have the same force and effect as originals.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

 
LANDLORD:EMPIRE STATE BUILDING COMPANY L.L.C,
By: Newmark & Company Real Estate, Inc., as Agent
         
 
By:
/s/ William G. Cohen       William G. Cohen, Executive Vice President          

       
TENANT:
OMAGINE, INC.
         
 
By:
/s/ Charles P. Kuczynski       Charles P. Kuczynski, Vice-President            
     





 

 
3

--------------------------------------------------------------------------------

 



EXHIBIT A
 
D. Landlord may, from time to time, following the expiration of the twelfth
(12th) full month of the term of the Lease, as modified hereby, (but not more
frequently than three (3) times in any ninety (90) day period during any
calendar year), cause Landlord's electrical consultant to determine Tenant's
electrical requirements for the demised premises over the twelve (12) months
immediately preceding each such determination. If Landlord's electrical
consultant shall determine that Tenant's electrical requirements are less than
the electrical capacity then available or which Landlord is responsible
hereunder to provide to the demised premises, then Landlord may, in its sole
discretion, at any time following the fifteenth (15th) day after giving Tenant
notice (hereinafter referred to as the "Electric Recapture Notice") of
Landlord's intent to do so, recapture any excess electrical capacity then so
determined to exist, unless Tenant shall have objected to such recapture in the
manner hereinafter provided within such fifteen (15) day period, time being of
the essence. The Electric Recapture Notice shall be (a) given not later than six
(6) months following the determination of such excess capacity and (b)
accompanied by an explanation in reasonable detail of how the determination of
such excess capacity was made. Any objection to such recapture of excess
electrical capacity shall be in writing specifying in reasonable detail the
reasons for such objection, including, without limitation, calculations of
Tenant's electrical requirements prepared by a licensed electrical engineer. Any
such dispute shall be resolved pursuant to the dispute resolution provisions of
subparagraph 3C(i) above. If it then shall be determined that excess capacity
exists, such excess capacity may forthwith be recaptured by Landlord. If
Landlord shall determine in the exercise of its reasonable judgment that it is
impractical or uneconomic to recapture excess electric capacity, Landlord may
from time to time impose a fee for having or making available such excess
capacity to Tenant. Such fee shall be in an amount equal to the amount that
Landlord estimates that Tenant would have paid (at the aforesaid rates and
taking into account the adjustments heretofore provided for) for the use of such
excess capacity if Tenant were utilizing all such excess capacity. Such fee
shall he payable within thirty (30) days after notice thereof is given to Tenant
and shall be binding upon Tenant unless manifestly in error and Tenant objects
to the same in writing within fifteen (15) days after receipt of notice of any
such fee imposition. Any dispute respecting such fee shall be resolved in
accordance with the dispute resolution provisions of subparagraph 3C(i) above.
Any such fee shall, however, be paid pending resolution of any such dispute and
such payment shall be a condition to Tenant's right to dispute any such fee. If
it is finally determined that no such fee should have been imposed or the fee
imposed was excessive, any overpayment shall, at Landlord's election, promptly
be refunded, without interest, or applied against the next installment of rent
due hereunder. Tenant acknowledges that the purpose of this paragraph (v) is to
foster conservation electric consumption in the Building and to reserve electric
capacity in the Building for future planning and leasing and that Landlord's
recapturing such excess capacity or imposing such fee is a reasonable means to
accomplish such goals.
 
 
 
4